Mercure, J. (concurring in part and dissenting in part).
Because I would modify Supreme Court’s judgment by entirely vacating the award based upon defendant’s enhanced earning capacity, I dissent from the majority’s determination to the extent that they would remit the matter for further proof on that issue. The majority opinion offers little guidance as to whether Supreme Court is to value defendant’s Law license, his Congressional career or his law license as enhanced by his Congressional career, so I will briefly deal with each.
Initially, the record demonstrates that plaintiff did not seek distribution of defendant’s law license or offer competent proof concerning its value. Plaintiff’s pretrial motion was addressed only to defendant’s "career as a lawyer/politician and the enhanced earnings resulting therefrom” and plaintiff’s expert, Kevin Fahey, limited his testimony to valuation of defendant’s career as a Representative and, to a lesser extent, his imaginary career as a lawyer. Fahey’s methodology was to compute the surplus of defendant’s current $125,000 salary as a Representative over the statistical average salary for males in their late 40’s who had completed four years of college (defendant’s education at the time of marriage). Fahey then stated that defendant’s income as a Representative was not "in excess of that he would have enjoyed had he liked the practice of law and stayed within the confines of that profession”. Accordingly, I conclude that plaintiff had an unfettered opportunity to establish the value of defendant’s law license, either alone or as enhanced by defendant’s political career, and simply failed to do so.
Next, to the extent that the majority seeks to value defendant’s Congressional career, I would first note that he is no longer a Representative and has no such career. Additionally, *310although courts have moved to expand the rule enunciated in O’Brien v O’Brien (66 NY2d 576) to advanced educational degrees and even the celebrity status of a performer’s career (see, Elkus v Elkus, 169 AD2d 134, lv dismissed 79 NY2d 851), I would limit its application to degrees and licenses (see, DiCaprio v DiCaprio, 162 AD2d 944, 946-947 [Lawton, J., dissenting], lv denied 77 NY2d 802; see also, McSparron v McSparron, 190 AD2d 74, 80-81; but see, Elkus v Elkus, supra; Golub v Golub, 139 Misc 2d 440; Scheinkman, 1993 Supp Practice Commentary, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law C236B:6, 1994 Pocket Part, at 36-38).
Finally, it is my view that a determination to value defendant’s law license, as enhanced by his Congressional experience, expands O’Brien well beyond its intended reach. O’Brien was a special case designed to deal with a special problem, the "working spouse/student spouse syndrome”, where the license was newly earned and the husband’s career had nothing but potential. To apply the O’Brien doctrine here and attempt to place a value upon the product of a defunct political career and a license that had not been utilized for at least 12 years is nothing less than folly. It not only presents an impossible appraisal problem but fails to adhere to the valuation formulation approved by the O’Brien Court (see, Scheinkman, 1993 Supp Practice Commentary, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law C236B:6, 1994 Pocket Part, at 37).
Mikoll, J. P., and Yesawich Jr., J., concur with Peters, J.; Mercure, J., concurs in part and dissents in part in a separate opinion.
Ordered that the judgment is modified, on the law, without costs, by deleting the 20th and 21st decretal paragraphs thereof; matter remitted to the Supreme Court for further proceedings on the valuation issues not inconsistent with this Court’s decision; and, as so modified, affirmed.